WHETHER THE CRIMINAL PROVISIONS OF THE VIOLENCE AGAINST
   WOMEN ACT APPLY TO OTHERWISE COVERED CONDUCT WHEN THE
            OFFENDER AND VICTIM ARE THE SAME SEX
       The criminal provisions of the Violence Against Women Act apply to otherwise covered conduct
when the offender and victim are the same sex.

                                                                    April 27, 2010

                                                 MEMORANDUM OPINION FOR THE
                                               ACTING DEPUTY ATTORNEY GENERAL

       You have asked us whether the criminal provisions of the Violence Against Women Act
(“VAWA”) apply to otherwise covered conduct when the offender and victim are the same sex.
VAWA includes three criminal provisions: 18 U.S.C. § 2261 (2006), addressing interstate
domestic violence; 18 U.S.C. § 2261A (2006), addressing interstate stalking; and 18 U.S.C.
§ 2262 (2006), addressing the interstate violation of a protection order. Consistent with the
views we received, we conclude that each of these provisions applies when the offender and the
victim are the same sex. 1

                                                               I.

         The first of VAWA’s three criminal provisions, section 2261, addresses certain specified
types of interstate domestic violence. Subsection (a)(1) makes it a federal crime to travel in
interstate or foreign commerce, to enter or leave Indian country, or to travel within the special
maritime or territorial jurisdiction of the United States “with the intent to kill, injure, harass, or
intimidate a spouse, intimate partner, or dating partner” if, in the course of or as a result of such
travel, the offender “commits or attempts to commit a crime of violence against that spouse,
intimate partner, or dating partner.” 18 U.S.C. § 2261(a)(1) (emphases added). Subsection
(a)(2) makes it a federal crime to “cause[] a spouse, intimate partner, or dating partner to travel
in interstate or foreign commerce or to enter or leave Indian country by force, coercion, duress,
or fraud” and, during, as a result of, or to facilitate such conduct or travel, to “commit[] or
attempt[] to commit a crime of violence against that spouse, intimate partner, or dating partner.”
Id. § 2261(a)(2) (emphases added). Section 2261 was part of VAWA as originally enacted in
1994, but at that time it covered only victims who were a “spouse or intimate partner” of the
                                                            
              1
           We received views from the Criminal and Civil Rights Divisions, the Office on Violence Against
Women, and the Executive Office for United States Attorneys. See E-mail for Jeannie S. Rhee, Deputy Assistant
Attorney General, Office of Legal Counsel, from Mythili Raman, Principal Deputy Assistant Attorney General,
Criminal Division (Feb. 23, 2010) (attaching Memorandum for Lanny A. Breuer, Assistant Attorney General,
Criminal Division, from P. Kevin Carwile, Chief, Gang Unit, and Michael S. Warbel, Trial Attorney, Criminal
Division, Re: Criminal Prosecution of Same-Sex Partners Under the Violence Against Women Act (Feb. 19, 2010));
E-mail for David J. Barron, Acting Assistant Attorney General, Office of Legal Counsel, from Samuel Bagenstos,
Principal Deputy Assistant Attorney General, Civil Rights Division (Apr. 8, 2010); Memorandum for Jeannie S.
Rhee, Deputy Assistant Attorney General, Office of Legal Counsel, from Jennifer E. Kaplan, Attorney Advisor,
Office on Violence Against Women, Re: Application of the Violence Against Women Act to Same-Sex Dating
Violence (Mar. 24, 2010); E-mail for Jeannie S. Rhee, Deputy Assistant Attorney General, Office of Legal Counsel,
from Margaret S. Groban, Assistant United States Attorney, EOUSA Office of Legal Programs and Policy (Feb. 10,
2010).
                                               Opinions of the Office of Legal Counsel in Volume 34 


offender. 18 U.S.C. § 2261 (2000). The 2006 VAWA amendments added the term “dating
partner” to both subsections described above. See Pub. L. No. 109-162, tit. I, § 116, 119 Stat.
2988 (2006).

         Second, section 2261A addresses interstate stalking. Subsection (1) makes it a federal
crime to travel in interstate or foreign commerce, to enter or leave Indian country, or to travel
within the special maritime or territorial jurisdiction of the United States “with the intent to kill,
injure, harass, or place under surveillance with intent to kill, injure, harass, or intimidate another
person” if, in the course of or as a result of such travel, the offender “places that person in
reasonable fear of the death of, or serious bodily injury to, or causes substantial emotional
distress to that person, a member of the immediate family (as defined in section 115) 2 of that
person, or the spouse or intimate partner of that person.” 18 U.S.C. § 2261A(1) (emphases
added). Subsection (2) makes it a federal crime to, with certain specified intent, “use[] the mail,
any interactive computer service, or any facility of interstate or foreign commerce to engage in
a course of conduct that causes substantial emotional distress to” “a person in another State or
tribal jurisdiction or within the special maritime and territorial jurisdiction of the United States,”
or to place “that person in reasonable fear of the death of, or serious bodily injury to,” “that
person,” “a member of the immediate family (as defined in section 115) of that person,” or
“a spouse or intimate partner of that person.” Id. § 2261A(2) (emphases added). When first
enacted in the 1996 amendments to VAWA, section 2261A covered only the target of the
stalking and that person’s immediate family members. See Pub. L. No. 104-201, div. A, tit. X,
§ 1069, 110 Stat. 2655 (1996). The 2000 VAWA amendments added subsection (2) and the
phrase “spouse or intimate partner” after “immediate family” in subsection (1). See Pub. L. No.
106-386, div. B, tit. I, § 1107(b)(1), 114 Stat. 1498 (2000).

        Finally, section 2262 addresses the interstate violation of a protection order. 3 Subsection
(a)(1) makes it a federal crime to travel in interstate or foreign commerce, to enter or leave
Indian country, or to travel within the special maritime and territorial jurisdiction of the United
States “with the intent to engage in conduct that violates the portion of a protection order that
prohibits or provides protection against violence, threats, or harassment against, contact or
communication with, or physical proximity to, another person, or that would violate such
a portion of a protection order in the jurisdiction in which the order was issued,” and to
subsequently engage in such conduct. 18 U.S.C. § 2262(a)(1) (emphasis added). Subsection
(a)(2) makes it a federal crime to “cause[] another person to travel in interstate or foreign
commerce or to enter or leave Indian country by force, coercion, duress, or fraud” if, in the
course of, as a result of, or to facilitate such conduct or travel, the offender engages in conduct
described in subsection (a)(1). Id. § 2262(a)(2) (emphasis added). Section 2262 was part of
VAWA as originally enacted in 1994, but subsection (a)(2) applied at that time only to “a spouse
or intimate partner” of the offender. 18 U.S.C. § 2262 (1994). The 2000 amendments to VAWA
substituted “another person” for “a spouse or intimate partner.” Pub. L. No. 106-386, div. B, tit.
I, § 1107(c), 114 Stat. 1498-99. These amendments also changed the wording of subsection

                                                            
              2
           Section 115 defines “immediate family member” as an individual’s “spouse, parent, brother or sister,
child or person to whom he stands in loco parentis” or “any other person living in his household and related to him
by blood or marriage.” 18 U.S.C. § 115 (2006).
              3
                  For purposes of VAWA, “protection order” is defined in 18 U.S.C. § 2266(5) (2006).

                                                                        2
    Whether the VAWA’s Criminal Provisions Apply When the Offender and Victim Are the Same Sex 


(a)(1) to refer to “another person” rather than to “the person or persons for whom the protection
order was issued.” Id.

                                                II.

        We begin with an analysis of similar language that is used in sections 2261A and 2262,
which cover interstate stalking and the interstate violation of a protection order, to define the
class of victims to which they apply. Each provision applies to covered acts committed by an
offender against “another person,” although 2261A also applies in some circumstances to acts
that affect a “spouse or intimate partner of that person,” a point that we discuss further below.

        With respect to the meaning of “another person,” the analysis is straightforward. The
plain meaning of the term encompasses individuals of both sexes, regardless of their relationship
to the offender, and nothing in the text or the structure or purpose of VAWA indicates that a
departure from plain meaning would be appropriate. It is true that the statute is entitled the
Violence Against Women Act, but other provisions of the Act make clear it applies to conduct
perpetrated against male, as well as female, victims, see, e.g., 42 U.S.C. § 13925(b)(8) (2006)
(providing, with respect to VAWA’s grant conditions, that “[n]othing in this subchapter shall be
construed to prohibit male victims of domestic violence, dating violence, sexual assault, and
stalking from receiving benefits and services under this subchapter”), and courts have so held,
see, e.g., United States v. Bell, 303 F.3d 1187 (9th Cir. 2002) (male victims of interstate
stalking); see also United States v. Page, 167 F.3d 325, 326 (6th Cir. 1999) (Moore, J.,
concurring) (“While Congress was particularly concerned with those crimes that
‘disproportionately burden women,’ S. Rep. No. 103-138, at 37, [VAWA’s] criminal provisions
are gender-neutral, and enforcement has been gender-neutral as well.”). Courts have also held
that sections 2261A and 2262 apply when the offender and victim are the same sex, see, e.g.,
Bell, 303 F.3d at 1189 (man convicted of stalking several men believed to have been government
agents); United States v. Wills, 346 F.3d 476 (4th Cir. 2003) (man convicted of stalking man who
was a government witness against him); United States v. Nedd, 262 F.3d 85 (1st Cir. 2001) (man
convicted of violating protection order covering an unrequited love interest and her father), and
regardless of whether the offender and victim are involved in a romantic relationship, see, e.g.,
United States v. Fullmer, 584 F.3d 132 (3d Cir. 2009) (animal rights activists convicted of
stalking individuals associated with a company that conducted animal testing). We thus
conclude that, in referring to “another person,” sections 2261A and 2262 apply to otherwise
covered conduct when the offender and victim are the same sex, and irrespective of the
relationship between the offender and victim.

       Section 2261A also applies when an offender places the target of the stalking in
“reasonable fear of the death of, or serious bodily injury to,” the target’s “spouse or intimate
partner” or “causes substantial emotional distress” to the target’s “spouse or intimate partner.”
For purposes of VAWA, the term “spouse” cannot be read to cover an individual who is the
same sex as the target of the stalking, even if they are married under state law, because the
Defense of Marriage Act (“DOMA”) provides that “[i]n determining the meaning of any Act of
Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and



                                                 3 
 
                                               Opinions of the Office of Legal Counsel in Volume 34 


agencies of the United States, . . . the word ‘spouse’ refers only to a person of the opposite sex
who is a husband or a wife.” 1 U.S.C. § 7 (2006). 4

        DOMA does not, however, address the additional term “intimate partner,” which, for
purposes of section 2261A, is defined in 18 U.S.C. § 2266(7) (2006). That section provides
that the composite phrase “spouse or intimate partner” means “a spouse or former spouse of the
target of the stalking, a person who shares a child in common with the target of the stalking,
and a person who cohabits or has cohabited as a spouse with the target of the stalking”; “a person
who is or has been in a social relationship of a romantic or intimate nature with the target of the
stalking, as determined by the length of the relationship, the type of relationship, and the
frequency of interaction between the persons involved in the relationship”; or “any other person
similarly situated to a spouse who is protected by the domestic or family violence laws of the
State or tribal jurisdiction in which the injury occurred or where the victim resides.” 5 Two parts
of this composite definition—namely, “a person who shares a child in common with the target of
the stalking” and “a person who is or has been in a social relationship of a romantic or intimate
nature with the target of the stalking”—refer to a “person” without any kind of spousal
relationship to the target of the stalking and thus provide content to what it means to be an
“intimate partner.” The unqualified use of the term “person” is significant, as its plain meaning,
for the reasons set forth above, is best read to be encompassing. And there is nothing else in
subsection 2266(7) that provides a basis for reading the term “person” more narrowly in this
context to exclude an individual who is the same sex as the target of the stalking. Two
individuals who are the same sex may, for example, “shar[e] a child in common,” see, e.g., Adar
v. Smith, 597 F.3d 697 (5th Cir. 2010); Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir. 2007),
or be involved in a “social relationship of a romantic or intimate nature” for purposes of that
subsection, see, e.g., Lawrence v. Texas, 539 U.S. 558 (2003); Baker v. State, 744 A.2d 864
(Vt. 1999). And although the definition of “intimate partner” refers to the “type of relationship”
as one criterion for determining whether a relationship is a “social relationship of a romantic or
intimate nature,” there is no indication Congress intended by that vague phrase to require such
relationships to be heterosexual. Indeed, the phrase is most naturally read to refer to indicia that
the relationship is or was “romantic or intimate,” as the statute prescribes. 6 Thus, based on the
                                                            
              4
            Section 2261A also applies when an offender places the target of the stalking in reasonable fear of the
death of, or serious bodily injury to, or causes substantial emotional distress to a member of the target’s “immediate
family,” which, as defined in 18 U.S.C. § 115, includes a spouse. See supra note 2. This section thus applies to
the target’s spouse through two separate references—“immediate family” and “spouse or intimate partner”—a
redundancy that is explained, at least in part, by the fact that section 115’s definition is not specific to VAWA and
that the term “spouse or intimate partner,” added to section 2261A as an amendment after its original enactment,
occurs throughout VAWA and is defined as a composite phrase. See 18 U.S.C. § 2266(7) (2006). DOMA’s
limitation on the term “spouse” applies to section 115 as well as to the phrase “spouse or intimate partner.”
              5
           The 2006 VAWA amendments added the reference to individuals in social relationships of a romantic
or intimate nature. Pub. L. No. 109-162, tit. I, § 106(d), 119 Stat. 2982.
              6
             Although “a word may be known by the company it keeps,” Graham County Soil and Water
Conservation Dist. v. United States ex rel. Wilson, ___ U.S. ___, No. 08-304, slip op. at 6 (Mar. 30, 2010) (internal
quotation marks omitted), the fact that VAWA joins the term “spouse” with the term “intimate partner” in one
combined definition is not a ground for concluding that DOMA’s restriction on the former term should be applied to
the latter term so as to preclude an “intimate partner” from being the same sex as the offender. The noscitur a sociis
canon applies when a potentially broad term appears as part of “some sort of gathering with a common feature to
extrapolate” in order to give consistent meaning to the statutory terms that are so gathered. S.D. Warren Co. v. Me.

                                                                        4
       Whether the VAWA’s Criminal Provisions Apply When the Offender and Victim Are the Same Sex 


statutory definition, a person who is the same sex as the target of the stalking may be an
“intimate partner” of the target for purposes of section 2261A.

        The last of VAWA’s criminal provisions, section 2261, is limited in reach to those
victims who are the “spouse, intimate partner, or dating partner” of the offender. Despite this
difference from sections 2261A and 2262, we conclude that section 2261, too, applies when
the victim and the offender are the same sex. The analysis that leads us to this conclusion is
essentially the same as that set forth above.

        The term “spouse” may not be read to include an individual who is the same sex as the
offender because of DOMA, but 18 U.S.C. § 2266(7) defines the phrase “spouse or intimate
partner” 7 for purposes of section 2261 in materially identical terms to the definition that governs
section 2261A. An “intimate partner” of the offender thus includes “a person who shares a child
in common with the abuser” and “a person who is or has been in a social relationship of a
romantic or intimate nature with the abuser, as determined by the length of the relationship,
the type of relationship, and the frequency of interaction between the persons involved in the
relationship.” Because, as we have noted, persons who are the same sex may share a child
in common or be in a social relationship of a romantic or intimate nature, the term “intimate
partner” in section 2261 includes a victim who is the same sex as the abuser.

        With respect to section 2261, therefore, that leaves only the term “dating partner” to be
examined. The term is defined in 18 U.S.C. § 2266(10) similarly to one portion of subsection
2266(7)’s definition of “spouse or intimate partner.” Subsection 2266(10) provides that a
“dating partner” is “a person who is or has been in a social relationship of a romantic or intimate
nature with the abuser,” and it specifies that “[t]he existence of such a relationship is based on a
consideration of” “the length of the relationship,” “the type of relationship,” and “the frequency
of interaction between the persons involved in the relationship.” 8 As we have explained,

                                                                                                                                                                                                
Bd. of Envtl. Prot., 547 U.S. 370, 379-80 (2006); see also Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 226 (2008);
Gutierrez v. Ada, 528 U.S. 250, 254-58 (2000) (applying the canon to limit the phrase “any election” to
gubernatorial elections when the phrase was surrounded by six specific references to gubernatorial elections).
Simply put, the terms “spouse” and “intimate partner,” despite their appearance together in the definitional section
of VAWA, do not constitute the requisite sort of “gathering with a common feature” to which the noscitur canon
could apply. See, e.g., Graham County, slip op. at 7 (declining to apply the canon to the adjectives “congressional,
administrative, or Government Accounting Office” in order to limit the middle term to federal, rather than all
governmental, administrative reports).
              7
            Section 2261, as originally enacted, included the exact phrase “spouse or intimate partner,” but the 2006
VAWA amendments replaced that phrase with “spouse, intimate partner, or dating partner.” Despite the fact that
the terms “spouse” and “intimate partner” are now separated by a comma rather than by the word “or” in section
2261, it is clear that the definition in subsection 2266(7) (“spouse or intimate partner”) continues to govern the
meaning of the two terms.
              8
            The 2006 VAWA amendments introduced the term “dating partner” and this attendant definition, Pub. L.
No. 109-162, tit. I, § 116(b), 119 Stat. 2989, although the 2000 amendments had previously used the term “dating
violence” in several of VAWA’s non-criminal provisions and had defined that term in nearly identical language.
See, e.g., Pub. L. No. 106-386, tit. I, § 1108, 114 Stat. 1500 (“[T]he term ‘dating violence’ means violence
committed by a person—(A) who is or has been in a social relationship of a romantic or intimate nature with the
victim; and (B) where the existence of such a relationship shall be determined based on a consideration of the
                                                                                              5 
 
                                               Opinions of the Office of Legal Counsel in Volume 34 


materially identical language supports the conclusion that an “intimate partner” may be the same
sex as the abuser, and we see no reason for reaching a different conclusion as to this language
when it defines the term “dating partner.” In both cases, the relevant definitions contained in
section 2266 state that the terms “intimate partner” and “dating partner” in section 2261 refer to
a “person” with a particular sort of relationship to the abuser. They do not further suggest any
limitation based on the sex of either the abuser or the victim or any requirement that the abuser
and the victim not be the same sex.

        The limited legislative history that bears on the pertinent VAWA provisions is consistent
with our reading of the terms “intimate partner” and “dating partner.” The 2006 VAWA
amendments added the definition of “dating partner” and amended the definition of “spouse or
intimate partner” for purposes of VAWA’s criminal provisions. Those amendments also sought
to strengthen the health care system’s response to domestic violence, dating violence, sexual
assault, and stalking. A finding pertaining to these latter changes discusses the “health-related
costs of intimate partner violence” and notes that “[t]hirty-seven percent of all women who
sought care in hospital emergency rooms for violence-related injuries were injured by a current
or former spouse, boyfriend, or girlfriend.” Pub. L. No. 109-162, § 501(1)-(2) (emphases
added). This finding’s reference to “intimate partner” violence between women and their
girlfriends comports with our conclusion that two individuals who are the same sex may be
considered “intimate partner[s]” for purposes of VAWA.

        Similarly, H.R. 1248, 106th Cong. (1999), which became Public Law 106-386, initially
defined “domestic violence” for purposes of VAWA’s grant programs as including “acts or
threats of violence, not including acts of self-defense, committed . . . by a person who is or has
been in a continuing social relationship of a romantic or intimate nature with the victim.” H.R.
1248, § 2. During Committee markups, a manager’s amendment changed the definition to
exclude the reference to those persons in romantic or intimate relationships. Instead, a separate
definition of “dating violence” was added to select VAWA programs. That definition tracks the
definition of “dating partner” in the 2006 amendments, covering violence committed by a person
“who is or has been in a social relationship of a romantic or intimate nature” as determined by
the length of relationship, type of relationship, and frequency of interaction between the persons.
See supra note 8. In published additional views, sixteen members of Congress expressed
concern that dating violence had not been included in all of VAWA’s grant programs. In doing
so, those members stated that dating violence encompassed violence in same-sex relationships.
See H.R. Rep. No. 106-891, at 85 (Additional Views) (“One of the most serious concerns we
have with the committee-passed bill is its failure to expand the scope of VAWA funding to
include programs designed to combat dating violence, including violence in same-sex
relationships. As introduced, H.R. 1248 would have amended VAWA so that the term ‘domestic
violence’ would have included dating violence, and violence between same-sex couples, a
position which is strongly supported by all of the major domestic violence and sexual assault
groups, the Department of Justice, the National Association of Attorneys General, and the U.S.
Conference of Mayors.” (footnotes omitted)). In other words, the additional views endorsed the
position that a “social relationship of a romantic or intimate nature” includes such a relationship
between two individuals who are the same sex. Nothing elsewhere in the House Report calls this
                                                                                                                                                                                                
following factors: (i) the length of the relationship; (ii) the type of relationship; and (iii) the frequency of interaction
between the persons involved in the relationship.”).

                                                                                              6
    Whether the VAWA’s Criminal Provisions Apply When the Offender and Victim Are the Same Sex 


reading into question. Subsequently, in the 2006 VAWA amendments Congress added the
“social relationship of a romantic or intimate nature” language to VAWA’s criminal provisions,
defining both “intimate partner” and “dating partner” in terms of such relationships. The
legislative history of this phrase in the 2000 House Report is thus consistent with reading the
terms “intimate partner[s]” and “dating partner[s]” for purposes of section 2261, as amended,
to include two individuals who are the same sex.

                                               III.

       The text, relevant case law, and legislative history all support the conclusion that
VAWA’s three criminal provisions, 18 U.S.C. §§ 2261, 2261A, and 2262, apply to otherwise
covered conduct when the offender and victim are the same sex. And the views we have
received reach the same conclusion. Thus, for the reasons set forth above, we conclude that
each of these provisions apply when the offender and the victim are the same sex.


                                                                     /s/

                                                           DAVID J. BARRON
                                                     Acting Assistant Attorney General     




                                                7